Citation Nr: 1126150	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-31 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder, to include as secondary to service-connected lumbosacral spine disorder and cervical spine fusion at C7-T1.

2.  Entitlement to an initial rating in excess of 10 percent for cervical spine fusion at C7-T1.

3.  Entitlement to a separate compensable rating for left cervical radiculopathy.  

4.  Entitlement to a separate compensable rating for right cervical radiculopathy.  

5.  Entitlement to a rating in excess of 60 percent for lumbosacral spine disorder.

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left leg.

7.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right leg.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO: denied entitlement to service connection for depression; denied entitlement to an increased rating in excess of 60 percent for lumbosacral spine disorder; and granted service connection for cervical spine fusion at C7-T1 and radiculopathy of the left and right legs and assigned separate initial disability ratings of 10 percent for each disability, all effective March 30, 2007.  Jurisdiction over the Veteran's claims has remained with the RO in Columbia, South Carolina.

In a July 2010 rating decision, the RO granted entitlement to special monthly compensation (SMC) on account of being housebound, effective April 9, 2010, but denied entitlement to SMC based on the need for regular aid and attendance.  The Veteran did not submit a notice of disagreement with the July 2010 decision.

The issues of entitlement to an increased rating for a lumbosacral spine disability and entitlement to higher initial ratings for radiculopathy of both legs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability, namely major depressive disorder, is the result of his service-connected lumbosacral and cervical spine disabilities.

2.  Since March 30, 2007, the Veteran's cervical spine fusion at C7-T1 has been manifested by degenerative joint disease, neck pain, stiffness, weakness, and fatigue with spinal motion limited to at most 35 degrees of flexion, 25 degrees of extension, 20 degrees of left lateral flexion, 40 degrees of right lateral flexion, 35 degrees of left lateral rotation, and 50 degrees of right lateral rotation, for a combined range of motion of 205 degrees; muscle guarding has not resulted in an abnormal gait or spinal contour and there has been no associated ankylosis.  

3.  Since March 30, 2007, radiculopathy of the left upper extremity has been manifested by mild neuritis of the ulnar nerve.

4.  Since March 30, 2007, radiculopathy of the right upper extremity has been manifested by mild neuritis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, namely major depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010). 

2.  The criteria for an initial rating in excess of 10 percent for cervical spine fusion at C7-T1 have not been met at any time since March 30, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5241 (2010).

3.  The criteria for a separate initial 10 percent rating for left cervical radiculopathy have been met since March 30, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8516 (2010).

4.  The criteria for a separate initial 10 percent rating for right cervical radiculopathy have been met since March 30, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8516.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Initially, given the Board's favorable disposition granting service connection for a psychiatric disability, the Board finds that all notification and development actions needed to fairly adjudicate this issue on appeal have been accomplished.

As for the claim for a higher initial rating for cervical spine fusion at C7-T1, the claim arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the relevant identified post-service VA treatment records and private medical records.  In addition, he was afforded a VA examination for cervical spine fusion at C7-T1.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In his August 2010 substantive appeal (VA Form 9), the Veteran reported that he had received treatment for urinary problems at the VA Medical Center in Augusta, Georgia and there is evidence that such problems may be related to his service-connected lower back disability.  Any such treatment records are not currently in the Veteran's claims file.  However, urinary function is controlled by the sacral nerves of the lower back which form the sacral plexus.  See Dorland's Illustrated Medical Dictionary 1456 (31st ed. 2007).  Any treatment records for spinal related urinary problems are only relevant to the claim for an increased rating for lumbosacral spine disorder.  They are not relevant to the claim for a higher initial rating for cervical spine fusion at C7-T1 and VA has no duty to attempt to obtain those records prior to adjudication of that issue.  See 38 C.F.R. § 3.159(c)(4).  In light of the above, VA may proceed with the consideration of the claims decided herein.

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Here service connection for a psychiatric disability is not being granted on the basis of aggravation by a service-connected disability.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

An April 2008 VA examination report reveals that the Veteran has been diagnosed as having major depressive disorder.  Thus, a current psychiatric disability has been demonstrated.

The Veteran contends that his psychiatric disability was caused by his service-connected spinal disabilities and is related to his inability to work.  In a September 1994 rating decision, he was granted a total rating for compensation purposes based on individual unemployability (TDIU).  This decision was based on the fact that he was unemployable due to a long history of chronic back problems.

A March 2007 VA psychiatric nurse practitioner note reveals that the Veteran reported that he medically retired in 1995 due to pain and other complications associated with his service-connected back disability.  He was diagnosed as having reactive depression related to pain, debility, and forced retirement.

The April 2008 VA examiner indicated that the Veteran reported that he had retired in 1996 due to back and leg problems.  He experienced symptoms such as anhedonia, weight gain, irritability, fatigue, and impaired concentration.  The physician who conducted the examination opined that such symptoms were related to pain medication and that the Veteran's medications could have caused an increase in his depressive symptoms.  The Veteran experienced some moderate depressive symptoms and some of the symptoms were similar to the effects of pain medication.  However, it was difficult to determine which symptoms were emotional and which were due to chemical changes.  The most prominent psychological factor appeared to be guilt that his wife had to work.

A February 2010 VA psychotherapy note reveals that the Veteran reported that he had always worked many jobs at once and that work was of the utmost importance to him, but that he had begun to experience increasing back issues and had undergone numerous back surgeries.  He had spent several years trying to find work or volunteer activities in order to keep productive, but he began to be able to do increasingly fewer activities due to worsening back pain.

The psychologist who conducted the February 2010 evaluation opined that, based upon a review of the Veteran's medical history, there appeared to be a direct correlation between his medical condition and his depressed mood.  This opinion was based on the fact that the Veteran felt better when he was able to work or volunteer, and that he experienced a depressed mood when his pain and pain medication became a barrier to such activities.  He was diagnosed as having depression secondary to his general medical condition (i.e. chronic pain).

While there is no clear and direct opinion that the Veteran's psychiatric disability is caused by his service-connected spine disabilities, his reports as well as the medical opinions described above in essence support the conclusion that his psychiatric symptoms are caused by chronic pain, pain medication, and an inability to work.  His medical records reflect that a significant, if not primary, cause of his chronic pain is his back disability.  Furthermore, he was granted a TDIU due solely to evidence that his service-connected back disability precluded employment.  

In light of these facts, the Board concludes that his current major depressive disorder was, at least in part, due to the Veteran's service-connected back disability.  There are no medical opinions contrary to this conclusion.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that his current psychiatric disability, namely major depressive disorder, was caused by his service-connected lumbosacral spine disorder.  Accordingly, service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

Initial Rating for Cervical Spine Fusion 

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Under DC 5010, arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).

The Veteran's cervical spine fusion at C7-T1 is currently rated under 38 C.F.R. § 4.71a, DC 5241 as spinal fusion.  Under the applicable criteria, spinal fusion is evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5241.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5241.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010), Note 2; see also Plate V, 38 C.F.R. § 4.71. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA treatment records dated from October 2006 to January 2007 indicate that the Veteran reported neck pain.  X-rays revealed surgical fusion at C7 and T1 and an intact odontoid, but no compression fractures or evidence of subluxation.  An examination showed mildly reduced ranges of motion and minimal posterior tenderness, but no spasms.  Diagnoses of degenerative joint disease of the cervical spine and chronic neck pain were provided.

A January 2008 VA examination report reveals that the Veteran reported that following his discharge from service he began to experience left-sided neck pain which radiated down the left medial arm to the ulnar aspect of the hand.  An MRI conducted in 2004 revealed spondylosis of the cervical spine, cervical radiculopathy, and slight bulging to C6-C7.  He also had a history of a fusion at C7-T1.  At the time of the January 2008 examination, he experienced cervical pain mostly during weather changes.  Due to his spinal problems, including neck symptoms, he was unable to stand, sit, or walk for long periods of time, run, climb, or lift more than 15 pounds, and he required assistance with dressing. 

The Veteran also reported that he experienced fatigue, decreased motion, stiffness, and weakness, but no spasms.  Severe flare-ups occurred on a weekly basis, lasting 3 to 7 days at a time, and were precipitated by weather changes, increased activities that lasted for hours, and moving the wrong way, and were alleviated by rest.  His disability was treated with medication and the response to such treatment was fair.

Examination of the cervical spine muscles revealed guarding, tenderness, and pain with motion on the left, but no spasms, atrophy, or weakness.  Head position was normal, there was symmetry in appearance, and there were no abnormal spinal contours, but there was an antalgic gait.  However, the guarding and tenderness were not severe enough to be responsible for an abnormal gait.  Motor strength involved with flexion and extension of the elbows and wrists, finger flexors, finger abduction, and thumb opposition was normal (5/5) bilaterally.  Muscle tone was normal and there was no muscle atrophy.  Neurological examination of the upper extremities revealed that sensation to vibration, pain, light touch, and position sense was normal (2/2) bilaterally.  Reflexes of the upper extremities (i.e. biceps, triceps, brachioradialis, and finger jerk) were all normal (2+) bilaterally.  There was no cervical spine or thoracolumbar spine ankylosis.

Ranges of motion of the cervical spine were recorded as flexion to 40 degrees with pain beginning at 40 degrees and ending at 35 degrees, extension to 30 degrees with pain beginning at 30 degrees and ending at 25 degrees, left lateral flexion to 25 degrees with pain beginning at 25 degrees and ending at 20 degrees, right lateral flexion to 45 degrees with pain beginning at 45 degrees and ending at 40 degrees, left lateral rotation to 40 degrees with pain beginning at 40 degrees and ending at 35 degrees, and right lateral rotation to 55 degrees with pain beginning at 55 degrees and ending at 50 degrees.  Resisted isometric movement was normal and there was pain on active motion and after repetitive use associated with all ranges of motion.  However, there was no additional loss of motion on repetitive use.  

The Veteran was diagnosed as having, among other things, post operative cervical spine fusion at C7 and T1.  He had been retired since 1995 and his disability had moderate to severe effects on his activities of daily living.

A January 2008 VA neurological examination report indicates that bicep reflex, tricep reflex, brachioradialis reflex, and finger jerk were all normal (2+) bilaterally.  There was no muscle atrophy, abnormal muscle tone or bulk, or tremors, tics, or other abnormal movements.  Nerve problems did not affect the function of any joint and gait and balance were normal.  A diagnosis of, among other things, cervical radiculopathy was provided.  The cervical spine disability had moderate effects on some activities of daily living and prevented some activities.

The above evidence reflects that there is pain, limitation of motion, and stiffness associated with the Veteran's cervical spine disability and that he has voiced subjective complaints of fatigue and weakness.  During the January 2008 VA examination he was able to perform flexion to 40 degrees with pain beginning at 40 degrees and ending at 35 degrees, extension to 30 degrees with pain beginning at 30 degrees and ending at 25 degrees, left lateral flexion to 25 degrees with pain beginning at 25 degrees and ending at 20 degrees, right lateral flexion to 45 degrees with pain beginning at 45 degrees and ending at 40 degrees, left lateral rotation to 40 degrees with pain beginning at 40 degrees and ending at 35 degrees, and right lateral rotation to 55 degrees with pain beginning at 55 degrees and ending at 50 degrees.  Flare-ups were reported.  

The Board notes that the descriptions of when pain began and ended during cervical spine ranges of motion are confusing and appear to be reversed (e.g. pain beginning at 40 degrees of flexion and ending at 35 degrees).  However, resolving reasonable doubt in favor of the Veteran, the Board will use the lower reported numbers for determining when pain began with each range of motion (i.e. 35 degrees of flexion, 25 degrees of extension, 20 degrees of left lateral flexion, 40 degrees of right lateral flexion, 35 degrees of left lateral rotation, and 50 degrees of right lateral rotation).  Thus, with consideration of functional factors, the Veteran was able to perform flexion to 35 degrees, extension to 25 degrees, left lateral flexion to 20 degrees, right lateral flexion to 40 degrees, left lateral rotation to 35 degrees, and right lateral rotation to 50 degrees.  The examiner who conducted the January 2008 VA examination reported that, although there was pain following repetitive motion, there was no additional range of motion loss after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Even considering pain and other factors, the evidence does not support assignment of a higher rating under DC 5241 based on limitation of motion, as the evidence does not reflect that the Veteran's pain or other functional impairments are so disabling so as to actually or effectively result in limitation of forward flexion to 30 degrees or less or combined range of motion of the cervical spine limited to not greater than 170 degrees-the requirements for the next higher percent rating under DC 5241 based on limitation of motion.

The Veteran is also not entitled to a higher rating based on spinal ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5241, Note 5 (2010).  

There is no evidence of spinal ankylosis and absence of ankylosis was specifically noted during the January 2008 VA examination.  Also, since the Veteran retains the ability to move his spine, albeit a somewhat limited ability, a rating for ankylosis is not warranted.  

Furthermore, although the January 2008 VA examination report reveals that there was guarding of the cervical sacrospinalis muscle bilaterally and that the Veteran had an antalgic gait, the examiner reported that the guarding was not severe enough to be responsible for an abnormal gait.  Also, there were no findings of any abnormal spinal contours.  Thus, a higher rating is also not warranted under DC 5241 on this basis.

In sum, regardless of the severity of the Veteran's pain or other orthopedic manifestations throughout the appeal period, even considering functional impairment under the applicable regulations (38 C.F.R. §§ 4.40, 4.45, 4.59),  he is not entitled to an initial rating higher than 10 percent under DC 5241 for his cervical spine fusion at any time since the grant of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.71a, DC 5241.   

With regard to the neurologic manifestations associated with the Veteran's cervical spine disability, there is evidence of radiculopathy involving both upper extremities.   The January 2008 VA examination report reveals that the Veteran reported a history of neck pain which radiated down the left arm following service and that an MRI conducted in 2004 revealed cervical radiculopathy.  Also, he was diagnosed as having cervical radiculopathy during the January 2008 VA neurological examination.  

Paralysis of the ulnar nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis of both the minor and major extremities; 20 and 30 percent ratings are warranted for moderate incomplete paralysis of the minor and major extremities, respectively; 30 and 40 percent ratings are warranted for severe incomplete paralysis of the minor and major extremities, respectively; and maximum 50 and 60 percent ratings are warranted for complete paralysis with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist weakened for the minor and major extremities, respectively.  38 C.F.R. § 4.124a, DC 8516.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The above evidence reflects that the Veteran's cervical radiculopathy is manifested by radiating pain in the left upper extremity.  Although there have been no clinical manifestations of radiculopathy in the right upper extremity, diagnoses of cervical radiculopathy have been provided.  All objective neurological findings of the upper extremities have otherwise been normal throughout the entire appeal period.  

The Veteran is competent to report symptoms of cervical radiculopathy, such as radiating pain.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict his reports and they are otherwise consistent with the evidence of record.  Thus, the Board concludes that his reports are credible.  Given that the Veteran's reported symptoms are wholly sensory, the diagnoses of cervical radiculopathy, and the otherwise normal neurological findings, the neurological manifestations of the Veteran's cervical spine disability are at most mild.  Accordingly, no more than 10 percent ratings under DC 8516 are warranted for the neurological impairments of the left and right upper extremities.  

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no evidence or allegations of exceptional factors in this appeal with regard to the Veteran's cervical spine disability.  The symptoms of his disability are neck pain, stiffness, weakness, fatigue, limitation of motion, and cervical radiculopathy.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

The Court has held that a TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a TDIU has been in effect since January 4, 1994, the question of entitlement to a TDIU is not at issue in this appeal.


ORDER

Entitlement to service connection for a psychiatric disability, namely major depressive disorder, is granted.

Entitlement to an initial rating higher than 10 percent for cervical spine fusion at C7-T1 is denied.

Entitlement to an initial 10 percent rating for left cervical radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an initial 10 percent rating for right cervical radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Id. at 508.

The evidence indicates that the Veteran's service-connected lumbosacral spine disability may have worsened since his last VA examination in January 2008.  For example, the January 2008 VA examination report reveals that he did not report any urinary or bowel problems associated with his lumbosacral spine disability.  However, he reported in his August 2010 substantive appeal that he experienced and was treated for urinary and bowel problems.  Also, a July 2010 VA urology consultation note indicates that he was evaluated for urinary symptoms and alluded to the fact that such problems may have been related to his multiple spine operations.  Given the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected lumbosacral spine disability is triggered.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In his August 2010 substantive appeal, the Veteran reported that he was treated for urinary problems associated with his lumbosacral spine disability in August 2010 at the Augusta, Georgia, VA Medical Center (VAMC).  Specifically, he had a urodynamics examination on August 19, 2010.  There are no treatment records from the Augusta VAMC in the Veteran's claims file.  Thus, it appears as if there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. 5103A(b), (c).  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 612-3 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records for treatment and evaluation of the Veteran for lumbosacral spine, neurological, urinary, and bowel problems from the Augusta VAMC, especially any related to an August 2010 urodynamics examination.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken..

2.  After completion of 1 above, schedule the Veteran for a VA spine examination to assess the current severity of his service-connected lumbosacral spine disability.  All indicated test and studies should be conducted.  

The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the ranges of motion of the thoracolumbar spine in degrees.  The examiner should note the presence and extent of any ankylosis of the thoracolumbar or entire spine.  If ankylosis of the spine is present, the examiner should also note whether it is favorable or unfavorable.  

The examiner should also specify the nerves affected by the lumbosacral spine disability and provide an opinion as to the nature and severity of any associated paralysis, neuritis, neuralgia, urinary impairment, and bowel impairment.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically and acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the increased rating claims remaining on appeal, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether: (1) "staged rating," pursuant to the Hart decision, cited to above and (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


